EXHIBIT A
 1   Matt Bluni, Esq. SBN: 285944
     THE LAW OFFICE OF MATT BLUM
 2
     550 West C Street, Suite 960
     San Diego, CA 92101
 3
     Tel: (860) 271-6273
 4   Fax: (619) 238-1351
     Email : mblunilaw@gmail.com
 5
     Attorneys for Plaintiff, RODERICK FREEMAN
 6

 7                      SUPERIOR COURT OF TIIE STATE 0F CALIFORNIA
 8
          FOR TIIE COUNTY 0F SAN DIEGO - CENTRAL DIVISION - tJNLINITED
 9
     RODERICK FREEMAN, an individual,                       Case No.:
10

                                                            PLAINTIFF'S COMPLAINT FOR
11                 Plaintiff'                               DARAGES
12                 V.
                                                            1. DISCRININATI0N BASHD 0N AGE
13                                                          IN VIOLATION 0F CAL. GOV. CODE
     FLOWERS BAKING CO. OF HENDERSON,
                                                     § 12940(a)
14   LLC, a Nevada Limited Liability Company doing
     business in the state of california; DOES 1-50,
                                                     2. HARASSRENT BASED ON AGE IN
15   Inclusive,
                                                            VIOLATION 0F CAL. GOV. CODE §
16
                                                            129400)
                   Defendants.

17                                                          Judge:
                                                            Department:
18


19

20

21

22

23

24

25

26

27

28


                                PLAINTIFF RODERICK FREEMAN'S COMPLAINT FOR DAMAGES
                                                        I
 1   WHEREFORE RODERICK FREEMAN qereinafter refened to as "Plaintiff ') alleges the

 2   following based on information and belief:

 3                                                  PARTIES
 4          1.       Plaintiff is now and at all times mentioned in this complaint was an

 5   individual residing in the County of Sam Diego.

 6          2.      FLOWERS BAKING CO. OF HENDERSON, LLC (hereinafter referred to

 7   as "Defendant") is now and at all times mentioned in this complaint was a Nevada limited

 8   liability company conducting business in the state of California.

 9                                  JURISDICTION AND VENUE
10          3.      The underlying events in this matter occurred at the address of 4656 Mission

11   Gorge P1, Sun Diego, CA 92120. As such this matter has been properly filed in the Central

12   division of San Diego County. This matter is properly filed as an unlimited case in that

13   the amount in controversy exceeds $25,000.00.

14                                       DOE ALLEGATIONS
15          4.      Plaintiff does not know the true names of Defendants DOEs 1 through 50,

16   inclusive, and therefore sues them by those fictitious names. Plaintiff is informed and

17   believes, and on the basis of that information and belief alleges, that each of those

18   Defendants was in some manner intentionally, negligently and/or proximately responsible

19   for the events and happenings alleged in this complaint and for Plaintiff's resulting

20   injuries and damages.

21                RESPONDHAT SUPIIRIOR AND VICARIOUS LIABILITY
22          5.      Plaintiff herein alleges that the actions taken by employees of Defendant

23   against Plaintiff occurred within the normal scope and course of these individual's

24   employment with Defendant. Plaintiff further alleges that several of these employee(s)

25   were Plaintiff's supervisor(s) while Plaintiff was employed by Defendant.

26   ///
27   ///
28


                             PLAINTIFF RODERICK FREEMAN'S CohAI'LAINT FOR DAMAGES
                                                      2
 1                     HXHAUSTION OF ADMINISTRATIVE REMEDIES

 2          6.       Prior to the initiation of this lawsuit, Plaintiff filed a complaint against each

 3   named defendant with the California Department of Fair Employment and Housing

 4   (hereinafter referred to as "DFEH") pursuant to § 12900, et seq, of the California
 5   Government Code, alleging the claims described in this complaint. In filing this

 6   complaint, Plaintiff received a "right to sue letter" from the DFEH. This letter has been

 7   served to all Defendants along with this complaint. Accordingly, all conditions precedent

 8   to the institution of this lawsuit have been fulfilled.

 9          7.      Plaintiff s employer(s) meets the statutory requirements set forth for

10   entities governed under the provisions of California Government Code § 12940 ef see.

11                                     BACKGROUND FACTS

12          8.       Defendant is a nationwide producer and wholesale distributor of breads,

13   donuts and other baked items.

14          9.       Plaintiffwas hired by Defendant on or about January of2011.

15          10.     Plaintiff was initially hired as a Branch Sales Manager. In 2013, he was

16   given a promotion to the position of Director of Sales. In 2018, Plaintiff was reclassified
17   an Area Sales Director, which constituted a demotion.

18          11.      Plaintiffis sixty-one years old.

19          12.      On or about June of 2019, Plaintiff was approached by his supervisor

20   during a business meeting. Plaintiff's supervisor told him, "Rod, I see you have a beard

21   these days, you look like Papa Smurf".

22          13.     Papa Smurfis a fictional cartoon character. The character is drawn to look

23   elderly and has a thick white beard.

24          14.     Plaintiff initially did not know who Papa Smurfwas. When he went home

25   and googled the character, Plaintiff felt extremely embarrassed by the comment. Plaintiff

26   proceeded to completely shave off his beard that night.
27          15.     Approximately six-eight weeks later, Plaintiff again encountered his

28


                            PLAINTIFF RODERICK FREEMAN's cormLAINT FOR DAMAGEs
                                                    3
 1   supervisor during a business meeting.

 2          16.     This time, the supervisor greeted him as, "Hey, Papa smurf!",

 3          17.    In response, Plaintiff told his supervisor that the comment upset him.

 4   Plaintiff stated, "Tha,t really hurt my feelings. Did you not see that I went home and

 5   shaved my beard after you called me Papa Smurf the last time?"

 6          18.    In response, Plaintiff's supervisor did not apologize or offer any sympathy

 7   to Plaintiff. Instead, she insisted that she meant it as a, "Compliment" in that Plaintiff

 8   looked, "Distinguished".

 9          19.     On or about 2019, a series of positions began to open at Defendant

10   company. These positions included multiple Vice President positions, as well as a

11   Marketing Director spot.

12          20.    Despite having seniority over all of the new hires, Plaintiff was never asked

13   invited to an interview and/or offered any of the new positions. All of the new positions

14   were filled with individuals in their thirties. All of the new positions were filled with

15   individuals who had less tenure at the company than Plaintiff.

16          21.     Shortly thereafter, Plaintiff approached the same supervisor who had made

17   the Papa Smurf comments and told her that he had been interested in the new openings,

18   and that he would like to be considered moving forward. He also stated that he felt like

19   he was being unfairly passed over in the promotional process.

20          22.    In response, Plaintiff was told that if he wanted a promotion he should,

21
     "Ask for an interview."

22          23.    It is Plaintiffs allegation that some, if not all, of the positions in question

23   were filled via Plaintiff's supervisor hand picking the selections, and that there was not a

24   formal interview process amongst multiple candidates.

25          24.    It is further Plaintiff's allegation and belief, based on both the comments

26   made towards him and the age of the individuals who received the promotions, that his

27   age was a motivating factor in being denied promotional opportunities.

28


                           PLAINTIFF RODERICK FREEMAN'S CONILAINT FOR DAMAGES
                                                   4
 1                          FIRST CAUSE OF ACTION
          AGH DISCRIMINATION IN VIOLATION 0F CAL. GOV. CODE § 12940(a)
 2
               AGAINST ALL DEFENDANTS AND DOES 1-50, INCLUSIVE
 3            25.   Plaintiff hereby incorporates paragraphs 1-24 of this complaint as through
 4   fully set forth herein.
 5            26.   Plaintiffwas an employee of Defendant.
 6            27.    At all times mentioned herein, Plaintiffwas over the age offorty (40).
 7            28.   Defendant was aware that plaintiffwas over the age offorty (40).
 8            29.   Plaintiff's age was a substantial motivating reason for Defendant's decision
 9   to deny Plaintiff benefits of employment, including the opportunity to interview for
10   senior positions and the opportunity to be awarded senior positions.
11
              30.   Defendant systematically hired individuals with less tenure that Plaintiff,
12   largely due to the fact that they were younger.
13            31.   As a direct and proximate result of Defendant's acts, Plaintiff suffered and
14   will continue to suffer economic and compensatory damages, including lost wages, lost
15   benefits, loss of promotional opportunity, in an amount to be ascertained at the time of
16   trial.
17            32.   As a further direct and proximate result of Defendant's acts, Plaintiff has
18   suffered, and will continue to suffer emotional pain and suffering in an amount to be
19   ascertained at the time of trial.
20            33.   The actions alleged herein were taken by managing agents and/or officers
21   of Defendant and/or ratified by managing agents and/or officers of Defendant and/or
22   reflect outstanding illegal corporate policies which have been implemented by the
23   Defendant entity. In so doing, said managing agents and/or officers of Defendant acted
24   with oppression and malice as those terms are used in California Code of Civil Procedure
25
     § 3294. As such, Plaintiff is entitled to an award of punitive damages.
26            34.   Plaintiff is also entitled to recover reasonable attorney's fees and costs
27
     pursuant to Cal. Gov. Code § 12965(b).
28


                               PLAINTIFF RODERICK FREEMAN'S COMPLAINT FOR DAMAGES
                                                       5
 1                           SECOND CAUSH 0F ACTION
              HARASSMENT BASED 0N AGH IN VIOLATION OF CAL. GOV. CODH §
 2                                                  12940(j)
 3
                     AGAINST ALL DHFHNDANTS AND DOES 1-50, INCLUSIVE
               35.    Plaintiff hereby incorporates paragraphs 1-34 of this complaint as though
 4
     fully set forth herein.
 5
               36.    Defendant was an employer who met all of the requisite requirements set
 6
     forth under the California Fair Employment and Housing Act.
 7
               37.     Plaintiffis overthe age offorty (40).
 8
               38.    As alleged above, Plaintiff was subjected to unwanted harassing conduct
 9
     because of his age.
10
               39.     The harassing conduct as severe orpervasive.
11

               40.     A reasonable person in Plaintiff's position would have considered the
12

     comments to be harassing and abusive.
13

               41.    Plaintiff did consider the work environment to be hostile and abusive.
14

               42.     As a direct and proximate result of Defendant's acts, Plaintiff suffered and
15

     will continue to suffer economic and compensatory damages, including lost wages, lost
16

     benefits,loss of promotional opportunity, in an amount to be ascertained at the time of
17

     trial.
18

               43.    As a further direct and proximate result of Defendant's failure to provide
19

     Plaintiff with reasonable accommodation(s) Plaintiff has suffered, and will continue to
20
     suffer emotional pain and suffering in an amount to be ascertained at the time of trial.
21

               44.    The actions alleged herein were taken by managing agents and/or officers
22
     of Defendant and/or ratified by managing agents and/or officers of Defendant, as well as
23
     were a result of outstanding company policies which violate California law. In so doing,
24
     said managing agents and/or officers of Defendant acted with oppression and malice as
25
     those terms are used in California Code of Civil Procedure § 3294. As such, Plaintiff is
26
     entitled to an award of punitive damages.
27

28


                               PLAINTIFF RODERICK FREEMAN ' S COMPLAINT FOR DAMAGES
                                                        6
 1          45.    Plaintiff is also entitled to recover reasonable attorney's fees and costs

 2    pursuant to Cal. Gov. Code § 12965(b).

 3

 4                                    PRAYER FOR RHLIEF
 5          WHEREFORE, on Causes of Action 1-2, Plaintiff prays for judgment as follows

 6    against ALL DEFENDANTS AND DOES 1-50, INCLUSIVE:

 7                        1. General damages including but not limited to damages for

 8                        emotional pain and suffering in an amount to be proven at trial;

 9                        2. Special damages including but not limited to damages for past and

10                        future lost wages and benefits in an amount to be proven at trial;

EIl                       3. For exemplary and punitive damages in all applicable instances in

12                        an amount to be proven at trial;

13                        4. For attorney's fees and costs in all applicable instances including

14                        but not limited to Cal. Gov. Code § 12965(b);

15                        5. For statutory fines and penalties in all applicable instances;

16                        6. For pre-judgment interest in all applicable instances; and

17                        7. For any other relief which the Court deems proper.

18


19    Dated: October 20, 2020
                                                                    . .` ,'     : (.,\","`
20
                                                       Matt Blum, Esq.
21
                                                       THE LAW OFFICE OF MATT BLUM
                                                       Attorney for Plaintiff
22

23

24

25

26

27

28


                           PLAINTIFF RODERICK FREEMAN's cormLAINT FOR DAMAGEs
                                                   7
